DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ram (Pub. No.: US 2007/0132733 A1; hereinafter Ram) in view of Simonelic (Pub. No.: US 2010/0285750; hereinafter Simonelic) 
               Consider claims 1, 10, and 17, Ram clearly shows and discloses a method, and a telepresence system comprising: a detachable transceiver (fig. 12, label 194, and fig. 32, label 406); a headset (paragraph 0236); and a telepresence device (fig. 32, label 414), the telepresence device including: a body (fig. 19, label 240); a camera apparatus (fig. 19, label 249); a first microphone (fig. 19, label 263); a loudspeaker (fig. 19, label 263) ( The display 245 may be used in association with the digital camera/webcam 249 on the mouse 240  to initiate or receive video conference calls; a computer mouse may serve as a network mouse attached to a host PC or computer device via a USB connection or similar cable connection. A multiple port USB hub device may be embedded within the mouse enclosure and serves to network the embedded devices to the host PC. The computer mouse may be configured to function as a wired or wireless network mouse)  (abstract, paragraphs: 0009, 0014, 0236, 0238-0239); a transceiver receiving port, the transceiver receiving port operable to connect the detachable transceiver to the body (fig. 10, label 158 and 175); and a processor coupled to the camera apparatus, the first microphone, the loudspeaker, the transceiver receiving port, the processor operable to communicate with an electronic communications device (connecting the computer mouse to a PC or a headset /an electronic communication device) (paragraphs: 0009, 0015, and 0222), wherein the transceiver receiving port is configured to couple the detachable transceiver to the processor when the detachable transceiver is connected to the body at the transceiver receiving port (This wired connection 158 may be based on any suitably supported connector type and data transfer standard. The various embodiments of a computer mouse with an integrated wireless adapter module will typically connect to its host PC via a single USB connector 175 (shown in FIG. 10). Any suitable connector style or data bus standard may be used such as USB 2.0/1.1, FireWire 400/800/1394a/1394b, serial, and parallel connectors) (paragraphs: 0176); however, Ram does not specifically disclose a wireless headset; establishing, using the detachable transceiver, a wireless channel between the processor and a wireless headset.
                In the same field of endeavor, Simonelic clearly specifically disclose a wireless headset; establishing, using the detachable transceiver, a wireless channel between the processor and a wireless headset (paragraphs: 0027, fig. 2, labels: 10, 21, 19, and 26).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Simonelic into teaching of Ram for the purpose of connecting wireless headphone to the computer mouse when needed.    
             
               Consider claims 2, and 11, Ram and Simonelic clearly show the method and the system, wherein the processor is further operable to communicate with the electronic communications device through a wire connection (Ram: paragraphs: 0176, fig. 10, labels: 175 and fig. 29, label 360).
               Consider claim 3, Ram and Simonelic clearly show the method and the system, wherein the wire connection is compliant with at least one HDMI specification (HDMI such as DVD players, digital video players, and DTV players) (Ram: paragraphs: 0341, 0424, and 0483).                              
                Consider claims 4, and 12, Ram and Simonelic clearly show the method and the system, wherein the processor is further operable to establish, using the detachable transceiver, a wireless channel with a wireless headset, when the detachable transceiver is connected to the body at the transceiver receiving port (Simonelic: paragraphs: 0027, fig. 2, labels: 10 for “wireless headset”, 19 for “detachable transceiver”, 21 for “wireless channel”, 23 for “transceiver receiving port”, and 26 for “body”).      
                 Consider claims 5, and 13, Ram and Simonelic clearly show the method and the system, wherein the processor is further operable to receive, through the wireless channel, audio captured by a second microphone of the wireless headset for transmission to the electronic communications device (Simonelic: paragraphs: 0028, fig. 3, labels:10, 29, 30, and 19).      
                Consider claims 6, 19, and 14, Ram and Simonelic clearly show the method and the system, wherein the processor is further operable to pause audio pickup by the first microphone when the processor is communicating with the wireless headset through the wireless channel (Ram: paragraph 0341 and 0251; Simonelic: paragraphs: 0008 and 0027-0028).            
             
     Consider claims 7, and 15, Ram and Simonelic clearly show the method and the system, wherein the processor is further operable to transmit, through the wireless channel, audio received from the electronic communications device for rendering by one or more speakers of the wireless headset (Ram: paragraph 0341 and 0251; Simonelic: paragraphs: 0027-0028, fig. 3, labels:10, 29, 30, and 19).  
                Consider claims 8, and 16, Ram and Simonelic clearly show the method and the system, wherein the processor is further operable to pause audio broadcast by the loudspeaker when the processor is communicating with the wireless headset through the wireless channel (Ram: paragraph 0341 and 0251; Simonelic: paragraphs: 0008 and 0027-0028 and fig. 2- fig. 3).                     
     Consider claim 18, Ram and Simonelic clearly show the method and the system, further comprising: receiving, through the wireless channel, audio captured by a second microphone of the wireless headset; and transmitting the captured audio to an electronic communications device (Simonelic: paragraphs: 0028, fig. 3, labels:10, 29, 30, and 19).
     Consider claim 20, Ram and Simonelic clearly show the method and the system, further comprising: transmitting, through the wireless channel, audio received from the electronic communications device for rendering by one or more speakers of the wireless headset; and pausing audio broadcast by the loudspeaker when the processor is communicating with the wireless headset through the wireless channel (Ram: paragraph 0341 and 0251; Simonelic: paragraphs: 0027-0028, fig. 3, labels:10, 29, 30, and 19).
     

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656